Citation Nr: 0733547	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-37 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased initial evaluation for hearing 
loss of the left ear, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that granted the veteran entitlement to 
service connection for left ear hearing loss, at a 
noncompensable level.  At the time, the veteran disagreed 
with the level of disability assigned.

This case was also developed on the matters of increased 
ratings for right shoulder and right wrist disabilities.  The 
veteran filed a timely notice of disagreement to the January 
2005 rating action and was issued a statement of the case in 
January 2006, but has not filed a substantive appeal with 
regard to these matters and they are not currently before the 
Board.  

The Board notes that the issue of entitlement to service 
connection for a back disability, also in appellate status, 
will be the subject of a separate Board decision at a later 
date.


FINDINGS OF FACT

In March 2006, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of 
this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, as to the issue of an increased initial rating for 
left ear hearing loss, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In the transcript of a hearing before the undersigned 
Veterans Law Judge, dated March 2006, it was indicated that 
the veteran wished to withdraw the issue of entitlement to an 
increased initial rating for hearing loss from appellate 
review.  Accordingly, the Board does not have jurisdiction to 
review the appeal, and the appeal is therefore dismissed.


ORDER

The appeal of the issue of entitlement to an increased 
initial evaluation for left ear hearing loss is dismissed.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


